t c summary opinion united_states tax_court martin francis grosjean jr petitioner v commissioner of internal revenue respondent docket no 3426-10s filed date howard o bernstein and arlene m cress french for petitioner michael t garrett for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in mr bernstein and ms french entered their appearances after this case had been tried and then filed a brief on petitioner’s behalf effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 and b of dollar_figure the deficiency stems from the disallowance of a deduction for alimony paid after a concession by respondent the sole issue for decision is whether petitioner properly deducted a dollar_figure mortgage principal reduction payment the dollar_figure payment as alimony paid to his ex-wife in background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed petitioner resided in colorado unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all dollar amounts are rounded to the nearest dollar respondent concedes the accuracy-related_penalty under sec_6662 petitioner and manju nilsson grosjean ms grosjean were married in date shortly thereafter petitioner and ms grosjean jointly purchased a home subject_to a mortgage petitioner and ms grosjean had two children together twin sons born in after separating in date petitioner and ms grosjean were divorced in date petitioner and ms grosjean entered into a separation agreement the agreement which was attached to the divorce decree with respect to alimony and as relevant herein the agreement states martin and manju hereby state that the purpose of a maintenance award is to enable manju to stay in the marital home with the minor children the goal of the support payment is to enable manju with the maintenance payment and the child_support payment to pay the house payment and meet the child care expenses martin agrees to provide enough funds to manju as contractual non-modifiable maintenance to enable manju to meet the mortgage payment on the present marital home martin further agrees as and for child_support to minimally meet the child care expenses for the two minor children martin agrees to pay maintenance to manju until the children reach the age of years of age or are otherwise emancipated to accomplish this goal martin agrees to pay to manju as maintenance the sum of dollar_figure per month which represents the house payment on the present mortgage on the marital home the agreement states that the maintenance ceases inter alia upon ms grosjean’s death or if the children are no longer living with ms grosjean and that the maintenance payments are deductible by petitioner pursuant to sec_71 and sec_215 the agreement further states that ms grosjean will refinance the home within years of signing the agreement and have petitioner’s name eliminated from the loan but that petitioner will continue to make the mortgage payment on the refinanced mortgage the agreement also provides for a proportional reduction of maintenance with any increase in ms grosjean’s income but states that maintenance is contractual and may not be modified by any court for any reason finally the agreement provides for monthly child_support of dollar_figure which amount may be modified by petitioner and ms grosjean as needed during petitioner made all of the monthly mortgage payments on the marital home for a total of dollar_figure that same year ms grosjean informed petitioner that she was unable to fulfill her obligation to refinance the mortgage because she could not qualify for a mortgage at the principal level petitioner and ms grosjean orally agreed that petitioner would make the dollar_figure payment so that ms grosjean could qualify to refinance the mortgage as a result petitioner made the dollar_figure payment in date on his federal_income_tax return petitioner claimed an alimony deduction of dollar_figure for the amounts paid on the mortgage in although petitioner advised ms grosjean to include the dollar_figure payment in her income as alimony she did not do so rather she reported receiving dollar_figure as alimony payments on her federal_income_tax return in an arbitration award dated date the arbitrator found that the dollar_figure payment was maintenance and not child_support in a notice_of_deficiency respondent determined that the dollar_figure payment was not alimony and therefore disallowed the claimed deduction to that extent respondent also determined that petitioner was liable for the accuracy-related_penalty based on negligence or disregard of rules or regulations discussion6 sec_215 allows a deduction for alimony payments paid during the payor’s taxable_year alimony means any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_215 an alimony payment is defined as any payment in cash that satisfies the four requirements listed under sec_71 the first such requirement is that the payment be received by or on behalf of a ms grosjean rounded down the amount of mortgage payments received the difference is not at issue in this case the issue for decision under these facts is essentially legal in nature therefore we decide this case without regard to the burden_of_proof spouse under_a_divorce_or_separation_instrument sec_71 sec_71 defines a divorce_or_separation_instrument as a decree of divorce or a written instrument incident to such a decree a written_separation_agreement or a decree requiring a spouse to make payments for the support or maintenance of the other spouse a divorce or separation agreement must be made in writing 66_tc_308 leventhal v commissioner tcmemo_2000_92 ellis v commissioner tcmemo_1990_456 a payment made pursuant to an oral agreement is not a payment made pursuant to a divorce_or_separation_instrument unless there is some type of written instrument memorializing the agreement herring v commissioner supra pincite osterbauer v commissioner tcmemo_1982_266 although a payment may be made pursuant to a divorce_or_separation_instrument sec_71 provides that alimony does not include payments fixed by a divorce instrument that are payable for the support of children of the payor spouse a in addition to requiring that payments be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 generally requires that the divorce_or_separation_instrument not designate a payment as one that is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 the payee spouse and the payor spouse must not be members of the same household at the time the payments are made and there be no liability to make payments for any period after the death of the payee spouse respondent does not dispute that these requirements have been met payment is treated as payable for the support of the children of the payor spouse if the amount of the payment will be reduced on the happening of a contingency specified in the divorce instrument relating to a child such as attaining a specific age marrying dying leaving school or other similar contingency see sec_71 see also sec_1_71-1t q a-17 temporary income_tax regs fed reg date respondent argues that the dollar_figure payment is not alimony because it was not made pursuant to a divorce_or_separation_instrument respondent further argues that even if the dollar_figure payment were made pursuant to the agreement the dollar_figure payment is not deductible as alimony because petitioner’s maintenance payments under the agreement are tied to conditions related to petitioner’s twin sons petitioner contends that the dollar_figure payment is deductible as alimony under the agreement and the arbitration award it is well settled that labels assigned to payments by the parties or a divorce court are not determinative for federal_income_tax purposes 77_tc_1275 moreover state court adjudications retroactively although it is respondent’s position that sec_71 and the conditions in the agreement preclude petitioner from deducting the dollar_figure payment and that such argument is equally applicable to the remaining portion of petitioner’s deduction for alimony respondent did not contest at trial or on brief the dollar_figure in monthly mortgage payments allowed in the notice_of_deficiency designating payments as alimony and not child_support or vice versa are generally disregarded for federal_income_tax purposes see 70_tc_525 thus we disregard the retroactive designation by the arbitration award and it is the express terms of the agreement that dictate the federal_income_tax consequences of the dollar_figure payment it appears that the dollar_figure payment was made pursuant to an oral agreement between petitioner and ms grosjean in order to facilitate the refinance of the home mortgage therefore it would appear that the dollar_figure payment was not made under_a_divorce_or_separation_instrument as required by sec_71 but even if the dollar_figure payment was a maintenance payment made pursuant to the agreement as required in sec_71 the agreement contains an explicit contingency related to the children with respect to the maintenance payments ie petitioner agrees to pay maintenance to ms grosjean until the children reach the age of years of age or are otherwise emancipated see sec_1_71-1t q a-16 temporary income_tax regs supra the existence of the contingency triggers the application of sec_71 and makes petitioner’s maintenance payments not deductible under sec_215 see eg hammond v commissioner tcmemo_1998_53 fosberg v commissioner tcmemo_1992_713 therefore even if the dollar_figure payment were considered a maintenance payment made pursuant to a divorce_or_separation_instrument it would not be deductible see sec_71 accordingly we hold that petitioner is not entitled to deduct as alimony the dollar_figure payment made in conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they do not support a holding contrary to that reached herein to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy- related penalty
